Title: Thomas Jefferson to Robert Rives, 27 November 1816
From: Jefferson, Thomas
To: Rives, Robert


          
            Dear Sir
            Poplar Forest Nov. 27. 16.
          
          The bearer mr George Flower is an English gentleman, a farmer, looking out for a position in the US. to which he may bring a family from that country. he is on his return from the Westward and I have advised him to take his course thro the rich country below the blue ridge, and add the
			 liberty of recommending him to your attentions. he was the travelling companion of mr Birkbeck whose tour thro’ France you may have seen. he is well informed of the state of Europe, and particularly of England. he brings me letters from M. de la Fayette, who speaks of his worth in the highest terms; and I think you will be gratified by the fund of information he possesses. accept the assurance of my great esteem & respect
          Th: Jefferson
        